Citation Nr: 1119533	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to an effective date earlier than October 5, 2006, for the grant of special monthly pension (SMP) based on the need for aid and attendance.  

2.  Entitlement to an effective date earlier than October 5, 2006, for the grant of non-service-connected (NSC) pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to September 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision rendered by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  On July 31, 2006, the Veteran filed an informal claim of service connection for Crohn's Disease.  

2.  On October 5, 2006, the RO received a formal claim of service connection for Crohn's Disease.  

3.  Neither the July 31, 2006 nor October 5, 2006 communications from the Veteran constitute a claim for pension benefits.  

4.  A claim for pension benefits was received on January 31, 2007.  

5.  Due to surgical complications from Crohn's Disease, on May 30, 2006, the Veteran became permanently and totally disabled and so incapacitated as to prevent him from filing a disability pension claim.  



CONCLUSIONS OF LAW

1.  Entitlement to an effective date of May 30, 2006, but not earlier, for the award of special monthly pension due to the need for aid and attendance is warranted.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. §§ 3.400(B), 3.401(a), 3.351(a)(1) (2010).

2.  Entitlement to an effective date of May 30, 2006, but not earlier, for the award of non-service-connected pension benefits is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) on the claim for VA benefits. 

The Board observes that a claim for an earlier effective date for the award of non-service-connected pension and special monthly pension based on aid and attendance is a downstream issue from the original grant of such benefit.  See, e.g., Grantham v. Brown, 114 F.3d 1156   (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"). 

In this case, the Veteran's claim was granted and an effective date was assigned in the February 2007 decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board however points out that the Veteran was sent a letters in October 2006 that generally explained the law as it pertains to effective dates.  

The Board also notes that all identified and pertinent records have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Laws and Regulations 

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) .

38 C.F.R. § 3.401 specifies that the effective date for an award of special monthly pension for aid and attendance is limited to the date of receipt of the claim or the date entitlement arose, whichever is later.   

As to the specific criteria for special monthly pension (SMP) based the need of aid and attendance, the Board notes that a person will be considered to be in need of regular aid and attendance if the person is a patient in a nursing home, helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351 

Similarly, the effective date of an award of NSC pension will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the applicable regulation provides more specifically that the effective date for a claim for disability pension received on or after October 1, 1984 is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(ii).  However, an award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) ; Brannon v. West, 12 Vet. App. 32, 34-35(1998); Servello v. Derwinski, 3 Vet. App. 196, 199(1992).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies the benefit sought.  38 C.F.R. § 3.155(a).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

With regard to the terms "application" or "claim," the Board notes that once a formal claim for pension has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, provided that a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

III.  Background and Analysis

On July 21, 2006, the RO received an informal claim from the Veteran's service organization representative.  Therein, he stated that the Veteran wished to file an "informal claim for the purpose of establishing the veterans entitlement to service connection for Crohn's Disease and/or any other gastrointestinal disorder of record."  

Thereafter, on October 5, 2006, the RO received the Veteran's formal application for service connection for Crohn's Disease.  The application was filed on a VA Form 21-526.  The Veteran filled out Parts A, B, and C of the form; parts necessary for a claim for service connection.  However, he did not fill out Part D of the form; a part necessary for a claim for pension.  In the cover letter, the service organization representative again stated that the Veteran was filing a claim for "service connection for Crohn's Disease incurred during his period of active military service."  No reference was made to any claim for pension.  

Accompanying the Veteran's claims were numerous medical treatment records showing treatment for Crohn's Disease and related residuals including mycoplasmas.  They reflect that Crohn's Disease was initially diagnosed in January 2005.  

In an October 2006 letter, VA advised the Veteran of the information or evidence necessary to substantiate the claim for service connection for Crohn's Disease and mycoplasmas due to exposure to environmental hazards in the Gulf War and exposure to asbestos.  

Thereafter, additional medical treatment records were received showing treatment for Crohn's Disease and related residuals including mycoplasmas.  They also reflect treatment involving multiple surgeries with complications due to Crohn's Disease and show numerous other conditions including status post resection of terminal ilieum and cecum with staple ileocolostomy, secondary to Crohn's Disease, hypotension, acute renal failure, sepsis, anemia, bilateral shoulder instability, hyperalbuminemia, hypocalcemia, hyperphosphatemia, hypernatremia, perihepatic shock, abdominal compartment syndrome, malnutrition, and deconditioned state.  (See July 2006 hospital discharge summary.)

In a December 2006 decision, the RO denied claims for service connection for Crohn's disease, mycoplasmas, and disability resulting from exposure to asbestos and environmental hazards.  

In January 2007, the RO received the Veteran's income, net worth, and employment statement.  Based on the receipt of such, in a February 2007 decision, the RO granted entitlement to non-service-connected pension and special monthly pension based on the need for aid and attendance.  The effective date assigned was October 5, 2006, the date of the receipt of the formal claim for service connection for Crohn's disease and mycoplasmas.  

Here, the Board has considered the evidence of record.  It finds that the Veteran did not file a claim for any kind of disability pension until January 2007.  Although he submitted informal communication to the RO on July 21, 2006; that communication clearly references the claim for service connection for Crohn's Disease and did not indicate that he was claiming any pension benefits.  Similarly, when he filed a formal application for benefits in October 2006, again, he clearly stated that he was filing a claim for service connection.  While there was an option on the formal application to claim entitlement to pension benefits, such required the submission of additional information contained in Part D of the application.  The failure to submit Part D is further evidence that he did not intend to file a claim for pension, but only intended to claim service connection.  

There is nothing to suggest an actual claim for pension benefits in this information.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.);  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).   

Rather, the first and only claim for VA benefits based on nonservice-connected pension was the one date-stamped as received at the RO on January 31, 2007.  

The Board notes that there is, however, a provision of law which permits veterans to seek a retroactive award if certain conditions are met.  Specifically, if, within one year from the date on which the veteran became permanently and totally disabled, a veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B) (emphasis added); see also 38 C.F.R. § 3.151(b).

Here, the salient questions to be answered are on what date the Veteran because permanently and totally disabled and whether within the one-year period prior to the date of the VA's receipt of a formal claim (January 31, 2007), the Veteran's disabilities were so incapacitating that they precluded him from the filing of an application for a period of at least 30 days.  The RO has not made a determination in this regard but instead assigned the effective based on the date of the receipt of claim for service connection for Crohn's Disease.  Again, the Board finds that this claim cannot be construed as a claim for NSC pension or SMP based on aid and attendance.   

The Board's review of the extensive record shows that the Veteran was hospitalized on May 30, 2006, for treatment of Crohn's Disease.  Post-surgically, he developed hypotension and acute renal failure, had to undergo dialysis and additional surgical intervention, consisting of a right colon resection and creation of a Brooke ileostomy, and surgical repair of a right upper quadrant perihepatic abscess.  These records reflect considerable disability prior to initiation of the claim, and, in this regard, extensive hospitalization will generally qualify as sufficiently incapacitating, per 38 C.F.R. § 3.400(b)(1)(ii)(B), as to have prevented the filing of a claim.  

Accordingly, the Board finds that the Veteran was totally disabled as of May 30, 2006, the date of hospitalization for Crohn's Disease.  

Under 38 C.F.R. § 3.400(b)(1)(ii)(B) , the veteran's disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  Here, as the date the veteran became permanently and totally disabled, May 30, 2006, is more favorable than the date the Veteran filed his claim for pension, January 31, 2007, an effective date to May 30, 2006, for the award of NSC pension and SMP based on aid and attendance is warranted.


ORDER

An effective date of May 30, 2006, but not earlier, for the grant of non-service-connected pension is granted.  

An effective date of May 30, 2006, but not earlier, for the grant of special monthly pension based on the need for the aid and attendance of another is granted.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


